
	
		II
		110th CONGRESS
		2d Session
		S. 3212
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mrs. Feinstein (for
			 herself and Mr. Bennett) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to provide for
		  auditable, independent verification of ballots, to ensure the security of
		  voting systems, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Bipartisan Electronic Voting
			 Reform Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Independent verification of ballots.
					Sec. 3. Audits.
					Sec. 4. Election security.
					Sec. 5. Testing and certification.
					Sec. 6. Research and development.
					Sec. 7. Reauthorization of requirements payments.
					Sec. 8. Technical guidelines development committee.
					Sec. 9. Prohibiting refusal to accept voter registration and
				absentee ballot applications and federal write-in absentee ballots for failure
				to meet nonessential requirements.
					Sec. 10. Ballot layout design.
				
			2.Independent
			 verification of ballots
			(a)In
			 generalClause (i) of section 301(a)(1)(A) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15481(a)(1)(A)(i)) is amended by inserting
			 and, in the case of any voting system other than a voting system which
			 uses paper ballots that are personally marked by the voter, in the manner
			 provided in paragraph (7), after (in a private and independent
			 manner.
			(b)Method of
			 verification for certain voting systemsSection 301(a) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at the
			 end the following new paragraph:
				
					(7)Method of
				independent verificationIn order to meet the requirements of
				paragraph (1)(A)(i) with respect to any voting system to which this paragraph
				applies:
						(A)In
				generalThe voting system shall provide for verification of the
				votes selected by the voter by a means that—
							(i)is independent of
				the device on which the vote is cast; and
							(ii)permits
				verification through the use of—
								(I)a paper
				record;
								(II)an electronic
				record;
								(III)an audio
				record;
								(IV)a video
				record;
								(V)a pictorial
				record; or
								(VI)another
				independently produced record.
								(B)Audit
				capacityThe final record used for independent verification under
				subparagraph (A) for each voter shall be auditable.
						(C)Accessibility
				for individuals with disabilities and language minoritiesAny
				method of independent verification under subparagraph (A) shall—
							(i)be accessible for
				individuals with disabilities, including nonvisual accessibility for the blind
				and visually impaired, in a manner that provides the same opportunity for
				access and participation (including privacy and independence) as for other
				voters; and
							(ii)provide
				alternative language accessibility pursuant to the requirements of section 203
				of the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a).
							(D)Voting systems
				to which this paragraph appliesThe requirements of this
				paragraph apply to any voting system other than—
							(i)a voting system
				which uses paper ballots that are personally marked by the voter; and
							(ii)a voting system
				purchased before January 1, 2009, in order to meet the requirements of
				paragraph
				(3)(B).
							.
			(c)Effective
			 dateSubsection (d) of section 301 of such Act (42 U.S.C.
			 15481(d)) is amended—
				(1)by striking
			 Each State and inserting the following:
					
						(1)In
				generalExcept as provided in paragraph (2), each
				State
						;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Independent
				verification provisions
							(A)In
				generalEach State and jurisdiction shall be required to comply
				with the requirements of paragraph (7) of subsection (a) on and after January
				1, 2012.
							(B)WaiverIn
				the case of a State or jurisdiction which is granted a waiver by the Election
				Assistance Commission pursuant to this subparagraph, subparagraph (A) shall be
				applied by substituting 2014 for
				2012.
							.
				3.Audits
			(a)PurposeThe
			 purposes of this section are—
				(1)to ensure that
			 each certificate of election awarded under State law is justified by the vote
			 totals;
				(2)to ensure that,
			 even in elections where the results are not close, individual votes are counted
			 correctly; and
				(3)to provide
			 information to election officials for the improvement of election processes and
			 technologies.
				(b)Mandatory
			 audits
				(1)In
			 generalSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended by redesignating sections 304 and 305
			 as sections 305 and 306, respectively, and by inserting after section 303 the
			 following new section:
					
						304.Election
				audits
							(a)Audits
								(1)In
				generalWith respect to each election for Federal office, each
				State shall conduct an audit.
								(2)Public
				participationEach audit under this section shall be conducted in
				a public and transparent manner.
								(3)Audit
				reports
									(A)State
				submission of reportEach State shall submit to the Commission a
				report, in such form as provided by the Commission, on the results of the audit
				conducted under this section.
									(B)PublicationThe
				Commission shall publish each report submitted under subparagraph (A) upon
				receipt.
									(b)Effective
				dateEach State shall be
				required to comply with the requirements of this section on and after the date
				such State is required to comply with the requirements under section
				301(a)(7).
							.
				(2)Availability of
			 enforcement under Help America Vote Act of 2002Section 401 of
			 such Act (42 U.S.C. 15511) is amended by striking and 303 and
			 inserting 303, and 304.
				(3)Clerical
			 amendmentThe table of contents of the Help America Vote Act of
			 2002 is amended by striking the items relating to sections 304 and 305 and
			 inserting the following:
					
						
							Sec. 304. Election audits.
							Sec. 305. Minimum
				requirements.
							Sec. 306. Methods of
				implementation left to discretion of
				State.
						
						.
				(c)Requirements
			 for State plansSection 254(a) of the Help America Vote Act of
			 2002 (42 U.S.C. 15404(a)) is amended by adding at the end the following new
			 paragraph:
				
					(14)A description of
				the audit procedures that will be used by the State for the purpose of
				conducting audits under section
				304(a).
					.
			(d)Model audit
			 guidelines
				(1)In
			 generalSubtitle A of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15321 et seq.) is amended by adding at the end the following
			 new part:
					
						4Model audit guidelines.
							223.Audit
				guidelines development task force
								(a)EstablishmentThe Commission shall establish an Audit
				Guidelines Development Task Force (hereafter in this part referred to as the
				Task Force).
								(b)Membership
									(1)In
				generalThe Task Force shall be composed of individuals who are
				experts in such fields as election audits, physical security of ballots,
				recounts, computer technology, and election management. The composition of the
				Task Force shall (to the extent possible) reflect the demographic composition
				of the voting age population of the United States.
									(2)ConsultationThe
				Commission shall consult with the Director of the National Institute of
				Standards and Technologies on—
										(A)the composition
				of the Task Force; and
										(B)the appointment
				of members to the Task Force.
										(c)Duties
									(1)In
				generalThe Task Force shall
				assist the Commission in developing model audit guidelines for administrative
				and procedural practices to ensure efficient, transparent, and accurate audits
				of Federal elections. Such guidelines shall include best practices with respect
				to auditing Federal elections using the following independently verified
				records under section 301(a)(7):
										(A)Paper
				records.
										(B)Electronic
				records.
										(C)Audio
				records.
										(D)Video
				records.
										(E)Pictorial
				records.
										(F)Other
				independently produced records.
										(2)Deadline for
				initial set of recommendationsThe Task Force shall provide its
				first set of recommendations under this section to the Executive Director of
				the Commission not later than 1 year after the Task Force is
				established.
									(d)ConsiderationsIn
				developing the model audit guidelines under subsection (c), the Task Force
				shall consider—
									(1)the time, place,
				and manner for conducting audits;
									(2)processes for
				completing manual audits of independently verified records under section
				301(a)(7) comparing such records with vote tallies;
									(3)the cost and
				burden on local election officials of conducting an audit;
									(4)the personnel and
				management requirements of conducting audits;
									(5)recommended
				protocols for auditing the security of elections, including chain of custody
				protocols, the maintenance, security, and accuracy of voter registration lists,
				and other procedures; and
									(6)the interaction
				of audits with State laws, including laws pertaining to recounts.
									(e)Publication of
				reportThe Task Force shall
				make its recommendations to the Commission public upon delivering them to the
				Commission.
								224.Process for
				adoptionThe Commission shall
				provide for publication of the recommendations from the Task Force, an
				opportunity for public comment on the proposed model audit guidelines, and an
				opportunity for a public hearing on the record. Final model audit guidelines
				shall be adopted by the Commission after a majority vote of the members of the
				Commission.
							.
				(2)Technical
			 amendmentSection 202 of such Act (42 U.S.C. 15322) is amended by
			 striking and at the end of paragraph (5), by striking the period
			 at the end of paragraph (6) and inserting ; and, and by adding
			 at the end the following new paragraph:
					
						(7)carrying out the
				duties described in part 4 (relating to the adoption of model audit
				guidelines), including the maintenance of a clearinghouse of information on the
				experiences of State and local governments in implementing the guidelines and
				in conducting audits in
				general.
						.
				(3)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 222 the following:
					
						
							Part 4—Model audit guidelines
							Sec. 223. Audit Guidelines Development
				Task Force.
							Sec. 224. Process for
				adoption.
						
						.
				4.Election
			 security
			(a)Chain of
			 custody protocols and disclosure
				(1)In
			 generalSection 301(a) of the Help America Vote Act of 2002
			 (42 U.S.C.
			 15481(a)), as amended by section 2(a), is amended by adding at
			 the end the following new paragraphs:
					
						(8)Chain of custody
				protocolsNo voting system may be used in an election for Federal
				office unless the chain of custody for the handling of all voting systems,
				technologies, and other innovations used in connection with voting systems for
				independent verification and for other voting processes and purposes (including
				ballots and independently verified records under section 301(a)(7)) is
				documented by State election officials, under standards developed by the State,
				and made available to the Commission upon request.
						(9)Disclosure
							(A)Disclosure of
				election-dedicated software
								(i)In
				generalNo voting system shall at any time contain or use any
				election-dedicated software unless such software has been disclosed as provided
				under clause (ii).
								(ii)DisclosureSoftware
				disclosed under this subparagraph shall be disclosed to the Commission and to
				any State using such voting system in electronic form and shall include such
				information as is necessary to assess the integrity and efficacy of such
				software.
								(B)Disclosure of
				other softwareNo voting system shall at any time contain or use
				any software other than election-dedicated software unless the manufacturer of
				such software discloses in electronic form such information as the Commission
				determines appropriate to the Commission, the National Institute of Standards
				and Technology, and the Chief State election official of any State using such
				voting system.
							(C)Timing of
				disclosureAny disclosure required under subparagraph (A) or (B)
				shall be made before any voting system containing such software is used in an
				election for Federal office, except that in the case of software additions or
				patches which are necessary for the secure and proper functioning of the voting
				system and the disclosure of which cannot be made in adequate time prior to the
				election, such disclosure shall be made in a reasonable period of time after
				the election.
							(D)Storage of
				softwareThe Commission shall
				transmit the information disclosed under subparagraphs (A) and (B) to an entity
				selected by the National Institute of Standards and Technology, in consultation
				with the Commission.
							(E)Use of
				information
								(i)In
				generalInformation disclosed under this paragraph may not be
				provided to any person except as provided in this subparagraph.
								(ii)Disclosure to
				governmental entitiesInformation disclosed under this paragraph
				may be provided to the Commission, the National Institute of Standards and
				Technology, the Chief State election official of any State using such
				electronic voting software in a voting system, or any other Federal or State
				governmental entity responsible for the administration or enforcement of
				election laws, but only for the purposes of administering or enforcing election
				laws, or for review, analysis, and reporting as provided in subparagraphs (F)
				and (G).
								(iii)Disclosure to
				parties in litigationInformation disclosed under this paragraph
				may be provided to a party involved in litigation with respect to an election
				in which such electronic voting software is used, but only if such information
				is disclosed—
									(I)pursuant to the
				order of a judge after a showing—
										(aa)of need;
				and
										(bb)that such
				information is directly related to the litigation; and
										(II)to all parties
				involved in such litigation.
									Information
				disclosed under this clause may only be disclosed to the extent necessary for
				the review and analysis of such information (as provided in subparagraphs (F)
				and (G)) for use in such litigation.(iv)Disclosure to
				other personsInformation disclosed under this paragraph may be
				provided to independent technical experts and other persons and entities
				consistent with standards established by the Commission, but only for purposes
				of reviewing, analyzing, and reporting on the operation of such software as
				provided in subparagraphs (F) and (G).
								(F)Scope of
				review, analysis, and reportingThe review, analysis, and
				reporting of software permitted under subparagraph (E) may only consist of the
				following:
								(i)In the case of
				election-dedicated software, performing review and analysis of the software,
				disclosing reports and analysis that describe operational issues (including
				vulnerabilities to tampering, errors, risks associated with use, failures as a
				result of use, and other operational issues), and describing or explaining why
				or how a voting system failed or otherwise did not perform as intended, but
				only if the information published does not compromise the integrity of the
				software or result in the disclosure of trade secrets or other confidential
				commercial information, or violate intellectual property rights in such
				software.
								(ii)In the case of
				software other than election-dedicated software, performing review and analysis
				of the software, and issuing reports that describe operational issues, but only
				if the information published does not compromise the integrity of the software
				or result in the disclosure of trade secrets or other confidential commercial
				information, or violate intellectual property rights in such software.
								(G)Protection of
				information provided through disclosureAny recipient of
				information disclosed under this paragraph—
								(i)shall not
				compromise the integrity of the software with respect to which such information
				relates;
								(ii)shall not
				disclose any trade secrets or other confidential commercial information with
				respect to such software; and
								(iii)shall not
				violate any intellectual property rights in such software.
								The Commission shall develop a
				process with manufacturers and holders of intellectual property to ensure
				compliance with the requirements of this subparagraph.(H)Election-dedicated
				softwareFor purposes of this paragraph, the term
				election-dedicated software means software that—
								(i)is specifically
				designed for use primarily in a voting system; or
								(ii)has been
				specifically modified for use primarily in a voting system, but only to the
				extent of such
				modification.
								.
				(2)Effective
			 dateSection 301(d)(2)(A) of such Act, as added by section 2(c),
			 is amended by striking paragraph (7) and inserting
			 paragraphs (7), (8), and (9).
				(b)Minimum
			 standards To ensure integrity of voting process and education and training of
			 poll workersSection 254(a) of such Act (42 U.S.C. 15404(a)), as
			 amended by section 3(c), is amended by adding at the end the following new
			 paragraph:
				
					(15)How the State
				will establish minimum standards with respect to—
						(A)ensuring the
				integrity of the voting process at the polling place on Election Day (which may
				include standards with respect to chain of custody, parallel testing of voting
				systems, routine inspections of polling places for the use of appropriate
				polling procedures, and other processes); and
						(B)the education and
				training of poll workers (which may include standards with respect to Federal
				and State law requirements, voting systems, the provision of contact
				information, and other
				processes).
						.
			(c)Contingency
			 plansSection 254(a) of such Act (42 U.S.C. 15404(a)), as amended
			 by subsection (b), is amended by adding at the end the following new
			 paragraph:
				
					(16)How the State
				will provide for contingency plans in the event of voting system failures and
				other events, such as national or State emergencies, that may impact the
				results of an election for Federal office, including—
						(A)how the State
				will ensure the integrity of the voting process on election day—
							(i)at the polling
				place (which may include the use of emergency ballots by means of a paper
				record, an electronic record, an audio record, a video record, a pictorial
				record, or another independently produced record); and
							(ii)at any place
				other than the polling place;
							(B)if the State
				provides for the use of emergency paper ballots, how the State will comply with
				the accessibility requirements for individuals with disabilities under section
				301(a)(3)(A) and the alternative language accessibility requirements under
				section 301(a)(4); and
						(C)the selection of
				polling locations that are best able to manage voting system failures and other
				events that may impact the
				election.
						.
			(d)Voluntary
			 voting system guidelinesSection 222 of such Act (42 U.S.C.
			 15362) is amended by adding at the end the following new subsection:
				
					(f)2007
				GuidelinesThe 2007 Voluntary Voting System Guidelines shall be
				the voluntary voting system guidelines referred to in this part as of the date
				such guidelines are adopted by the Commission under subsection (d). Nothing in
				the preceding sentence shall be construed to limit the authority of the
				Development Committee or the Commission to modify such guidelines or to issue
				new guidelines or
				recommendations.
					.
			5.Testing and
			 certification
			(a)In
			 generalSection 231(b) of the Help America Vote Act of 2002
			 (42 U.S.C.
			 15371(b)) is amended by adding at the end the following new
			 paragraphs:
				
					(3)Prohibiting
				conflicts of interest; ensuring availability of results
						(A)In
				generalA laboratory may not be accredited by the Commission for
				purposes of this section unless—
							(i)the laboratory
				certifies that the only compensation it receives for the testing carried out in
				connection with the certification, decertification, and recertification of the
				manufacturer’s voting system hardware and software is the payment made from the
				Testing Escrow Account under paragraph (4);
							(ii)the laboratory
				meets such standards as the Commission shall establish (after notice and
				opportunity for public comment) to prevent the existence or appearance of any
				conflict of interest in the testing carried out by the laboratory under this
				section, including standards to ensure that the laboratory does not have a
				financial interest in the manufacture, sale, and distribution of voting system
				hardware and software, and is sufficiently independent from other persons with
				such an interest;
							(iii)the laboratory certifies that it will
				permit an expert designated by the Commission to observe any testing the
				laboratory carries out under this section; and
							(iv)the laboratory,
				upon completion of any testing carried out under this section, discloses the
				test protocols, results, and all communication between the laboratory and the
				manufacturer to the Commission.
							(B)Availability of
				resultsUpon receipt of information under subparagraph (A), the
				Commission shall make the information available promptly to election officials
				and the public. The Commission shall ensure such disclosure does not include
				any trade secrets or confidential information and does not violate intellectual
				property rights.
						(4)Procedures for
				conducting testing; payment of user fees for compensation of accredited
				laboratories
						(A)Establishment of
				escrow accountThe Commission
				shall establish an escrow account (to be known as the Testing Escrow
				Account) for making payments to accredited laboratories for the costs
				of testing carried out in connection with the certification, decertification,
				and recertification of voting system hardware and software.
						(B)Schedule of
				feesIn consultation with the
				accredited laboratories, the Commission shall establish and regularly update a
				schedule of fees for testing carried out in connection with the certification,
				decertification, and recertification of voting system hardware and software,
				based on the reasonable costs expected to be incurred by the accredited
				laboratories in carrying out such testing for various types of hardware and
				software.
						(C)Requests and
				payments by manufacturersA
				manufacturer of voting system hardware and software may not have the hardware
				or software tested by an accredited laboratory under this section
				unless—
							(i)the manufacturer
				submits such system for testing to the Commission; and
							(ii)the manufacturer
				pays to the Commission, for deposit into the Testing Escrow Account established
				under subparagraph (A), the applicable fee under the schedule established and
				in effect under subparagraph (B).
							(D)Selection of
				laboratoryUpon receiving a system submitted for testing and the
				payment from a manufacturer required under subparagraph (C), the Commission
				shall select at random, to the greatest extent possible, from all laboratories
				which are accredited under this section, a laboratory to carry out the
				testing.
						(E)Payments to
				laboratoriesUpon receiving a
				certification from a laboratory selected to carry out testing pursuant to
				subparagraph (D) that testing is completed, along with a copy of the results of
				the test as required under paragraph (3)(A)(iv), the Commission shall make a
				payment to the laboratory from the Testing Escrow Account established under
				subparagraph (A) in an amount equal to the applicable fee paid by the
				manufacturer under subparagraph (C)(ii).
						(5)Dissemination of
				additional information on accredited laboratories
						(A)Information on
				testingThe Commission shall
				disseminate to the public the identification of the laboratory which carried
				out the testing.
						(B)Laboratories
				with accreditation revoked or suspendedIf the Commission
				revokes, terminates, or suspends the accreditation of a laboratory under this
				section, or if the Commission has credible evidence of significant security
				failures at accredited laboratories, the Commission shall promptly notify
				Congress, the chief State election official of each State, and the
				public.
						.
			(b)Conforming
			 amendmentsSection 231 of such Act (42 U.S.C. 15371)
			 is further amended—
				(1)in subsection
			 (a)(1), by striking testing, certification, and all that follows
			 and inserting the following: testing of voting system hardware and
			 software by accredited laboratories in connection with the certification,
			 decertification, and recertification of the hardware and software for purposes
			 of this Act.;
				(2)in subsection
			 (a)(2), by striking testing, certification, and all that follows
			 and inserting the following: testing of its voting system hardware and
			 software by the laboratories accredited by the Commission under this section in
			 connection with certifying, decertifying, and recertifying such
			 hardware.;
				(3)in subsection
			 (b)(1), by striking testing, certification, decertification, and
			 recertification and inserting testing; and
				(4)in subsection (d),
			 by striking testing, certification, decertification, and
			 recertification each place it appears and inserting
			 testing.
				(c)Deadline for
			 establishment of standards and escrow accountThe Election
			 Assistance Commission shall establish the standards described in section
			 231(b)(3) of the Help America Vote Act of 2002 and the Testing Escrow Account
			 described in section 231(b)(4) of such Act (as added by subparagraph (A)) not
			 later than than 6 months after the date of the enactment of this Act.
			6.Research and
			 development
			(a)Grants for the
			 development and testing of new voting systems, technologies, and
			 innovations
				(1)In
			 generalSubtitle C of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15321 et seq.) is amended by adding at the end the following
			 new section:
					
						248.Grants for the
				development and testing of new voting systems, technologies, and
				innovations
							(a)In
				generalThe Commission shall,
				in consultation with the National Institute of Standards and Technology, make
				grants to qualified academic and research institutions for the development and
				testing of new voting systems, technologies, and innovations for purposes of
				meeting the independent verification requirements under section
				301(a)(7).
							(b)EligibilityAn academic and research institution is
				eligible to receive a grant under this section if it submits an application to
				the Commission at such time, in such form, and containing such information and
				certifications as the Commission may require.
							(c)Providing for a
				peer-review processEach academic and research institute which
				receives a grant under this section shall ensure that there is a process for
				peer review of the activities carried out with the funds provided under the
				grant.
							(d)Applicability
				of regulations governing patent rights in inventions made with Federal
				assistanceAny invention made by the recipient of a grant under
				this section using funds provided under this section shall be subject to
				chapter 18 of title 35, United States Code (relating to patent rights in
				inventions made with Federal assistance).
							(e)Report
								(1)In
				generalEach academic and
				research institution which receives a grant under this section shall submit to
				the Commission a report describing the activities carried out with the funds
				provided under the grant.
								(2)DeadlineAn academic and research institution shall
				submit a report required under paragraph (1) not later than 6 months after the
				end of the fiscal year for which the entity received the grant which is the
				subject of the report.
								(f)Authorization
				of appropriations
								(1)In
				generalThere are authorized to be appropriated for grants under
				this section $15,000,000 for fiscal year 2009 and such sums as may be necessary
				for succeeding fiscal years.
								(2)Availability of
				fundsAmounts appropriated pursuant to the authorization under
				this subsection shall remain available, without fiscal year limitation, until
				expended.
								.
				(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 247 the following new item:
					
						
							Sec. 248. Grants for the development and testing of new voting
				systems, technologies, and
				innovations.
						
						.
				(b)Pilot program
			 for testing and analyzing the performance of new voting systems, technologies,
			 and innovations
				(1)In
			 generalSubtitle C of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15321 et seq.), as amended by subsection (a), is amended by
			 adding at the end the following new section:
					
						249.Pilot program
				for testing and analyzing the performance of new voting systems, technologies,
				and innovations
							(a)In
				generalThe Commission shall,
				in consultation with the National Institute of Standards and Technology, make
				grants to carry out pilot programs under which new voting systems,
				technologies, and other innovations are tested and the performance of such
				systems, technologies, and innovations is evaluated with respect to the
				independent verification requirements under section 301(a)(7).
							(b)EligibilityAn entity is eligible to receive a grant
				under this part if it submits an application to the Commission at such time, in
				such form, and containing such information and certifications as the Commission
				may require.
							(c)Providing for a
				peer-review processEach entity which receives a grant under this
				section shall ensure that there is a process for peer review of the activities
				carried out with the funds provided under the grant.
							(d)Applicability
				of regulations governing patent rights in inventions made with Federal
				assistanceAny invention made by the recipient of a grant under
				this section using funds provided under this section shall be subject to
				chapter 18 of title 35, United States Code (relating to patent rights in
				inventions made with Federal assistance).
							(e)Report
								(1)In
				generalEach entity which
				receives a grant under this section shall submit to the Commission a report
				describing the activities carried out with the funds provided under the
				grant.
								(2)DeadlineAn entity shall submit a report required
				under paragraph (1) not later than 6 months after the end of the fiscal year
				for which the entity received the grant which is the subject of the
				report.
								(f)Authorization
				of appropriations
								(1)In
				generalThere are authorized to be appropriated for grants under
				this section $15,000,000 for fiscal year 2009 and such sums as may be necessary
				for succeeding fiscal years.
								(2)Availability of
				fundsAmounts appropriated pursuant to the authorization under
				this subsection shall remain available, without fiscal year limitation, until
				expended.
								.
				(2)Clerical
			 amendmentThe table of contents for such Act, as amended by
			 subsection (a), is amended by inserting after the item relating to section 248
			 the following new item:
					
						
							Sec. 249. Pilot program for testing and analyzing the
				performance of new voting systems, technologies, and
				innovations.
						
						.
				7.Reauthorization
			 of requirements payments
			(a)Task force on
			 requirements payment amounts
				(1)In
			 generalPart 1 of subtitle D of such Act (42 U.S.C. 15401 et
			 seq.) is amended by adding at the end the following new section:
					
						259.Task force on
				requirements payments
							(a)EstablishmentThe
				Commission shall establish a task force to study and develop recommendations
				regarding the appropriate level of funding for requirements payments under this
				part (hereafter in this part referred to as the Task
				Force).
							(b)MembershipThe
				Task Force shall be composed of members selected by the Commission, in
				consultation with the Technical Guidelines Development Committee, the Standards
				Board, and the Board of Advisors.
							(c)ReportsThe
				Task Force shall submit, not less frequently than annually, to the Committee on
				Rules and Administration of the Senate and the Committee on House
				Administration of the House of Representatives reports on the recommendations
				developed under subsection
				(a).
							.
				(2)Clerical
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 258 the following new item:
					
						
							Sec. 259. Task force on requirements
				payments.
						
						.
				(b)Sense of the
			 Senate relating to amounts appropriated for requirements
			 paymentsIt is the sense of the Senate that in appropriating
			 amounts to fund requirements payments under part 1 of subtitle D of title II of
			 the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.), Congress
			 should—
				(1)appropriate
			 amounts sufficient to ensure that States and jurisdictions are able to meet the
			 requirements of title III of such Act (42 U.S.C. 15481 et seq.); and
				(2)take into
			 consideration the funding levels recommended by the task force on requirements
			 payments under section 259 of such Act (as added by subsection (a)).
				(c)ReauthorizationSection
			 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by
			 adding at the end the following new paragraph:
				
					(4)For fiscal year
				2010 and each year thereafter, such sums as may be
				necessary.
					.
			(d)ReportsSection
			 258 of such Act (42 U.S.C. 15408) is amended—
				(1)by striking
			 Not later and inserting the following:
					
						(a)In
				generalNot later
						;
				and
				(2)by adding at the
			 end the following new subsections:
					
						(b)Model
				reportsThe Commission shall develop a model expenditure and
				receipts report for use by States in filing reports under this section.
						(c)Reports to
				CongressThe Commission shall submit to the Committee on Rules of
				the Senate and the Committee on House Administration of the House of
				Representatives an annual report summarizing the expenditures, receipts, and
				activities reported by each State under subsection
				(a).
						.
				8.Technical
			 guidelines development committeeSection 221(c)(1) of the Help America Vote
			 Act of 2002 (42 U.S.C. 15361(c)(1)) is amended—
			(1)in the matter preceding subparagraph (A),
			 by striking 14 and inserting 16;
			(2)by redesignating subparagraph (E) as
			 subparagraph (G); and
			(3)by inserting after subparagraph (D) the
			 following new subparagraphs:
				
					(E)A representative of the voting system
				manufacturing industry.
					(F)A representative of the voting system
				accessibility and usability
				sector.
					.
			9.Prohibiting
			 refusal to accept voter registration and absentee ballot applications and
			 federal write-in absentee ballots for failure to meet nonessential
			 requirements
			(a)Voter
			 Registration and Absentee Ballot ApplicationsSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is
			 amended by adding at the end the following new subsection:
				
					(e)Prohibiting
				Refusal To Accept Applications for Failure To Meet Nonessential
				RequirementsA State shall accept and process any otherwise valid
				voter registration application or absentee ballot application (including the
				official post card form prescribed under section 101) submitted in any manner
				by an absent uniformed services voter or overseas voter that contains the
				information required on the official post card form prescribed under section
				101 (other than information which the Presidential designee, in consultation
				with the Election Assistance Commission, determines, under regulations
				promulgated by the Presidential designee, is not clearly necessary to prevent
				fraud in the conduct of
				elections).
					.
			(b)Federal
			 Write-in Absentee BallotSection 103 of such Act (42 U.S.C.
			 1973ff–2) is amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting
			 after subsection (e) the following new subsection:
					
						(f)Prohibiting
				Refusal To Accept Ballot for Failure To Meet Nonessential
				RequirementsA State shall accept and process any otherwise valid
				Federal write-in absentee ballot submitted in any manner by an absent uniformed
				services voter or overseas voter that contains the information required to be
				submitted with such ballot by the Presidential designee (other than information
				which the Presidential designee, in consultation with the Election Assistance
				Commission, determines, under regulations promulgated by the Presidential
				designee, is not clearly necessary to prevent fraud in the conduct of
				elections).
						.
				10.Ballot layout
			 designSection 254(a) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15404(a)), as amended by section 4, is
			 amended by adding at the end the following new paragraph:
			
				(17)A description of
				the efforts the State will make to assist State and local election officials in
				improving ballot design, taking into consideration best practices, including
				best practices developed by the
				Commission.
				.
		
